DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fesmire (US 2014/0255628) in view of Sheahan (US 3,581,776) in view of (Peil et al. (US 2016/0319984) OR (Kozan et al. (US 2017/0210082).
Regarding claim 1, Fesmire discloses a thermal insulation structure comprising alternating layers of thermal insulation layers and compressible barrier layers, wherein the number of thermal insulation layers is 2-50 [0050-0051], the thermal insulation layers are comprised of polymeric foam or aerogel composite blanket [0065], which reads upon cloth, and the compressible barrier layer is made of metal ([0083] and Table 5).  Fesmire further discloses that the thermal insulation layers and/or compressible barrier layers includes a reflective film [0064], which is made of metal, on one or both sides of the layers [0051] and that adhesives are present [0055, 0058].  The examiner contends that the inner thermal insulation layer that is in contact with the surface of the article to be insulated corresponds to the claimed stopper, the remaining thermal insulation layers correspond to the claimed covering element and insulation element, the compressible barrier layers and/or reflective film corresponds to the claimed first and second protection layer, and the adhesives corresponds to the claimed seal element.  
However, Fesmire fails to disclose that the inner thermal insulation layer or stopper is barbed.  In addition, Fesmire discloses that the inner thermal insulation layer can be made of a 
Sheahan discloses an insulation structure comprised of a polymer foam that is wound around a pipe, which is analogous art to that of Fesmire, wherein the inner layer of the polymeric foam comprises projections or fingers (all Figs, col. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fesmire’s inner thermal insulation layer to be barbed, as suggested by Sheahan, in order to securely fit a pipe and is open to fit any pipe size diameter (col. 1, lines 35-52).  Fesmire in combination of Sheahan teaches that the first protection layer is wound to form an accommodation space adapted to accommodate at least one device to be thermally insulated that is positioned on and supported by at least one barbed stopper, and said at least one device to be thermally insulated is a pipeline or machine.  
Furthermore, Fesmire fails to disclose a connecting element that is configured between said first protection layer and second protection layer, and said connecting element directly connects said first protection layer and said second protection layer to each other as presently claimed.  
Peil discloses a connector element for an insulation tubing (all Figs, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fesmire to include a connecting element as claimed, as suggested by Peil, in order to obtain a system to adjoin adjacent ends of additional insulation tubing [0020].
Or the alternative, Kozan discloses a connecting element with the structure as presently claimed to thermally insulate a structure (All Figs).  

Regarding claim 8, Fesmire discloses that the thermal insulation element is thermal insulation filling [0065].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Linda Chau
/L.N.C/Examiner, Art Unit 1785 

/Holly Rickman/Primary Examiner, Art Unit 1785